DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 
Status of Claims
3.	Claims 1-18 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-5, 7-9 and 11-18 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Friel et al (US 2013/0185761).

Regarding Claim 1, Friel discloses a method in a computing system for updating software installed on a satellite television receiver in connection with installation of the satellite television receiver in customer premises (interpreted as intended use, thus no patentable weight), the method comprising outside the customer premises, transferring a later-issued version of the software installed on the satellite television receiver from a server to a portable storage device without going through another satellite television receiver (e.g., see Fig. 1; Para 114; Para 82; such as download the latest version of software that should be installed on the particular model of STB from CRM system 12 equivalent to a server to a handheld device 6); and within the customer premises, transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver (see Para 116-117; within the customer premises, connect the handheld device to the STB to install the latest version of software). 

Regarding Claim 2, Friel further discloses installing the transferred later-issued version of the software on the satellite television receiver (see Para 33; such as merely an upgrade to its software of the satellite STB).

Regarding Claims 3 and 11, Friel further discloses the later-issued version of the software installed on the satellite television receiver is transferred from the server to the portable storage device (see Para 114; Para 82) and from the portable storage device to the satellite television receiver via wireless connections (see Para 8; Para 61-62; Para 73-76; such as via WiFi or Bluetooth).

Regarding Claim 4, Friel further discloses the later-issued version of the software installed on the satellite television receiver is transferred from the server  to a portable storage device via a physical connection between the server and the portable storage device (see Para 114; Para 82), and is transferred from the portable storage device to the satellite television receiver via a physical connection between the portable storage device and the satellite television receiver (see Para 60-62; Para 73; such as connecting to a predefined port number on the STB). 

Regarding Claims 5 and 9, Friel further discloses before transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver, verifying the provenance of the portable storage device (see Para 73; such as retrieve his list of customer visits for the day and storing information about each customer).

Regarding Claim 7, Friel discloses one or more instances of non-transitory computer-readable storage media collectively having contents (such as memory in a client PC 200 as a handheld device shown in Fig. 7) configured to cause a computing system to perform a method, the method for updating software installed on a media device in connection with installation of the media device in customer premises (interpreted as intended use), the method comprising similar limitations as contained in claim 1; thus is also rejected based on the same grounds as set forth in claim 1.

Regarding Claim 8, Friel further discloses installing the transferred later-issued version of the software on the media device (see Para 33; Para 114).

Regarding Claim 12, Friel further discloses the later-issued version of the software installed on the media device is transferred from the server to the portable storage device via a physical connection between the server and the portable storage device, and is transferred from the portable storage device to the media device via a physical connection between the portable storage device and the media device (see Para 60-62; Para 73).

Regarding Claim 13, Friel discloses a portable software installation device (e.g., see Figs. 1, 7; such as a handheld device 6), comprising an interface (see Para 60-62; Para 73; such as Bluetooth, WiFi and RS-232 capability) that transfers a latest version of software installed on a satellite television receiver from a server to a storage device (e.g., see Para 114; Para 82; such as transfer latest version of software from network CRM system equivalent to a server to a handheld device); the storage device (such as memory in the handheld device), wherein the storage device stores the latest version of software installed on the satellite television receiver and a latest version of software installed on media devices of a distinguished type (e.g., see Para 114; Para 82; Para 181; applicable not just to set top boxes but to other multimedia devices including for example integrated digital televisions, portable computing devices and mobile phones); an interface (such as USB, Bluetooth, WiFi or serial port interface) that copies the latest version of software installed on the satellite television receiver and the latest version of software installed on media devices of a distinguished type from the storage device to the satellite television receiver and to a media device of the distinguished type delivered to customer premises (see Para 114-117; Para 82; Para 181); and an enclosure into which are integrated the storage device and the interface, the enclosure suitable for carrying into the customer premises (a handheld device including an enclosure into which are integrated the storage device and the interface suitable for carrying into the customer premises). 

Regarding Claim 14, Friel further discloses a connector for physically connecting the interface to the media device of the distinguished type (e.g., see Para 60-62; Para 73; Para 181; such as via a serial port).

Regarding Claims 15, Friel further discloses the interface comprising a radio transmitter configured to engage a radio receiver of the media device (e.g., see Para 8; Para 61-62; wireless such as WiFi or Bluetooth).

Regarding Claim 16, Friel discloses a protocol controller configured to control a data exchange session between the radio transmitter of the installation device and the radio receiver of the media device (e.g., see Para 8; Para 61-62; such as WiFi or Bluetooth protocol controller).

Regarding Claim 17, Friel discloses the storage device is configured to further store a latest version of software for media devices of a second type distinct from the distinguished type (see Para 181; can including media device such as an integrated digital TV other than STB).

Regarding Claim 18, Friel further discloses a media device type discriminator configured to identify the media device as a media device of the distinguished type (Para 87; such as the Embedded Component (SEC) within the STB recognizes the hand held device and a hand shaking protocol 56, 58 may be entered between the SEC of the STB and the HSC on the hand held device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Friel (US 2013/0185761) as applied in claims 1 and 7 above, and further in view of Jones (US 2007/0174635).

Regarding Claim 6, Friel discloses before transferring the later-issued version of the software installed on the satellite television receiver from the portable storage device to the satellite television receiver for installation on the satellite television receiver (see Friel: Para 144; Kooman: Para 7-8; Para 18-19) but is silent about verifying the provenance of the later-issued version of the software installed on the satellite television receiver.
However, Jones discloses verifying the validity of software installed on the computer before downloading an updated version of software from a server site (e.g., see Para 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Friel to include verifying the provenance of the later-issued version of the software installed on the satellite television receiver, as taught by Jones to take advantage of routine check for confirmation to make sure correct installation.

Regarding Claim 10, Friel discloses installing the transferred later-issued version of the software on the media device (see Para 114) but is silent about verifying the provenance of the later-issued version of the software installed on the media device before installing the transferred later-issued version of the software on the media device.
However, Jones discloses verifying the validity of software installed on the computer before downloading an updated version of software from a server site (e.g., see Para 24).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Friel to include verifying the provenance of the later-issued version of the software installed on the media device before installing the transferred later-issued version of the software on the media device, as taught by Jones to take advantage of routine check for confirmation to make sure correct installation. 

Response to Arguments
6.	Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
7.	Claims 1-18 are rejected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426